MINISTERIO DE ENERGIA Y MINAS

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste el Contrato
de Inversión en Exploración que celebran el ESTADO PERUANO, debidamente representado
por el Director General de Minería, Ingeniero Edgardo Elías Alva Bazán, identificado con
Documento Nacional de Identidad N* 06984888, autorizado por el artículo 13” del Reglamento
de la Ley N” 27623 y modificatoria, aprobado por Decreto Supremo N” 082-2002-EF, con
domicilio en Av. Las Artes Sur N* 260, San Borja, Lima, a quien en adelante se denominará
EL ESTADO, y de la otra parte MARCOBRE S.A.C, identificada con R.U.C. N” 20508972734,
con domicilio en Av. Alfredo Benavides N* 1180, distrito de Miraflores, Lima, debidamente
representada por su apoderado el señor ALVARO JAVIER OSSIO GUIULFO, identificado con
DNI N* 08275002, según poder inscrito en el Asiento C00031 de la Partida N” 11652150 del
Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”.

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado un Contrato de
Inversión en Exploración al amparo de lo dispuesto en la Ley N* 27623 y su Reglamento
aprobado por el Decreto Supremo N* 082-2002-EF.

SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública el contrato
antes mencionado, el mismo que se insertará, conjuntamente con la Resolución Ministerial N*
046-2012-MEM/DM, publicada en el Diario Oficial El Peruano con fecha 07 de febrero de
2012, que designa al ingeniero Edgardo Elías Alva Bazán como Director General de Minería y
la Resolución Ministerial N” 366-2013-MEM/DM, publicada en el diario oficial El Peruano con
fecha 12 de setiembre de 2013, que aprueba la Lista de Bienes y Servicios materia del
referido contrato.

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidos en
la cláusula segunda.

Lima, 18 de setiembre de 2013.

¡TADO ELI 'SIONISTA
MINISTERIO DE ENERGIA Y MINAS

CONTRATO DE INVERSIÓN EN EXPLORACIÓN

Conste por el presente documento el Contrato de Inversión en Exploración que
celebran:

(i) El ESTADO PERUANO, debidamente representado por el Director General de
Minería del Ministerio de Energía y Minas, Ingeniero Edgardo Elías Alva Bazán, identificado
con Documento Nacional de Identidad N” 06984888, autorizado por el artículo 13” del
Reglamento de la Ley N” 27623, aprobado por Decreto Supremo N? 082-2002-EF, a quien en
adelante se le denominará “EL ESTADO”, y,

(íi) MARCOBRE S.A.C. identificada con R.U.C. N* 20508972734, con domicilio en Av.
Alfredo Benavides N* 1180, distrito de Miraflores, Lima, debidamente representada por su
Apoderado el señor ALVARO JAVIER OSSIO GUIULFO, identificado con DNI N* 08275002,
según poder inscrito en el Asiento C00031 de la Partida N* 11652150 del Registro de
Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia Nacional de los
Registros Públicos - SUNARP, a quien en adelante se le denominará “EL INVERSIONISTA”,
en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

1.1. EL INVERSIONISTA es titular o concesionario de las concesiones mineras
señatadas en el Anexo lll.

1.2. Mediante Ley N* 27623, norma que dispone la devolución del Impuesto General a
las Ventas e Impuesto de Promoción Municipal a los titulares de la actividad minera durante la
fase de exploración, de fecha 8 de enero de 2002, se estableció que los titulares de las
concesiones mineras tendrán derecho a la devolución definitiva del Impuesto General a las
Ventas e Impuesto de Promoción Municipal que les sean trasladados o que paguen para la
ejecución de sus actividades durante la fase de exploración.

1.3. Mediante Decreto Supremo N* 082-2002-EF, de fecha 16 de mayo de 2002, se
aprobó el Reglamento de la Ley N* 27623 y mediante Resolución Ministerial N* 530-2002-
EM/DM, se aprobó el modelo de Contrato de Inversión en Exploración.

1.4. A fin de acogerse al beneficio contemplado en las precitadas normas, El
INVERSIONISTA ha solicitado con fecha 06 de junio de 2013 la suscripción del Contrato de
Inversión al que se refiere el artículo 1? de la Ley N* 27623,

CLÁUSULA SEGUNDA: Objeto del Contrato

Es objeto del presente Contrato permitir el acceso del INVERSIONISTA a los
beneficios del régimen de devolución del Impuesto General a tas Ventas e Impuesto de
Promoción Municipal al que se refieren la Ley N* 27623 y su Reglamento, los mismos que no
surtirán efecto de existir incumplimiento por parte del INVERSIONISTA a lo dispuesto en
dichas normas.
MINISTERIO DE ENERGIA Y MINAS
CLÁUSULA TERCERA: Compromisos de las partes

3.1. Compromisos del INVERSIONISTA:

Por medio del presente Contrato, el INVERSIONISTA, se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la cláusula 1.1. por un monto de US$ 4'539,040.00 (Cuatro Millones Seiscientos Treinta y
Nueve Mil Cuarenta y 00/100 Dólares Americanos), para el periodo comprendido entre los
meses de setiembre de 2013 a diciembre de 2013.

Las inversiones referidas en el párrafo precedente se ejecutarán de conformidad con el
Programa de Inversión que se adjunta como Anexo | y que forma parte integrante del presente
contrato y estarán destinadas a la obtención de los bienes y servicios comprendidos en la lista
aprobada por Resolución Ministerial N” 366-2013-MEM/DM, publicada en el Diario Oficial El
Peruano el 12 de setiembre de 2013, la misma que como Anexo |! forma parte del presente
contrato.

3,2. Compromisos del ESTADO:

Por su parte, el ESTADO se compromete a otorgar al INVERSIONISTA los beneficios
contemplados en la Ley N* 27623, siempre que éste cumpla con los requisitos establecidos en
dicho dispositivo legal y en su reglamento.

Asimismo, el ESTADO garantiza la estabilidad de este régimen de devolución por lo
que cualquier modificación normativa al mismo, posterior al presente contrato, no le resultará
aplicable.

CLÁUSULA CUARTA: Ajustes al Programa de Inversión

El Programa de Inversión antes mencionado podrá ser modificado en el curso de su
ejecución. La aprobación de cualquier modificación deberá solicitarse a la Dirección General
de Minería del Ministerio de Energía y Minas, siendo de aplicación todas las normas que
regulan la presentación y aprobación de nuevos programas. De ser el caso, luego de la
aprobación de las modificaciones al Programa de Inversión, se procederá a adecuar el
presente contrato mediante addendum.

CLÁUSULA QUINTA: Ejecución del Programa de Inversión

La ejecución del Programa de Inversión será efectuada de acuerdo con lo establecido
en el Reglamento de la Ley N* 27623.

CLÁUSULA SEXTA: Causales de Resolución

Constituyen causales de resolución de pleno derecho del presente contrato, sin que
medie el requisito de comunicación previa, las siguientes:

6.1, El inicio de las operaciones productivas con anterioridad al cumplimiento del
programa de inversión en exploración comprometido. Entiéndase por inicio de operaciones
productivas el término establecido en el segundo párrafo del artículo 3” del Reglamento.

6.2, La extinción de las concesiones mineras a la que se refiere el numerat 1.1 de la
cláusula primera del presente documento.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SÉTIMA; Arbitraje

Cualquier litigio, controversia o reclamación relativa a la interpretación, ejecución o
validez del presente contrato será resuelta mediante arbitraje de Derecho, llevado a cabo en la
ciudad de Lima.

El arbitraje será realizado por un Tribunal Arbitral conformado por tres miembros, de
los cuales cada una de las partes nombrará uno, dentro del plazo de treinta (30) días contados
a partir del pedido de nombramiento, siendo el tercero nombrado de común acuerdo por los
dos primeros, dentro de los treinta (30) días siguientes al nombramiento del segundo árbitro.

El plazo de duración del proceso arbitral no deberá exceder de sesenta (60) días
hábiles, contados desde la fecha de designación del último árbitro y se regirá por lo dispuesto
en el Decreto Legislativo N* 1071, norma que regula el arbitraje y/o las normas que lo
sustituyan o modifiquen.

Los gastos que se generen por la aplicación de lo pactado en la presente cláusula,
serán sufragados por las partes contratantes en igual medida.
4

Los gastos notariales y/o registrales que origine este contrato, son de cargo del
INVERSIONISTA.

CLÁUSULA OCTAVA: Notificaciones

Para los efectos del presente contrato, las partes señalan como sus domicilios los
indicados en la introducción del presente documento, donde se les considerará presentes. Las
notificaciones dirigidas a los domicilios indicados se tendrán por bien hechas. Cualquier
cambio de domicilio deberá notificarse por escrito con una anticipación de diez (10) días
calendario. Las comunicaciones o notificaciones que se cursen antes de tomar conocimiento
del nuevo domicilio, surtirán efecto en el domicilio anterior.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 18 días del mes de setiembre de dos mil trece.

'STADO
Anexo |
MARCOBRE SAC
CRONOGRAMA DE INVERSIONES EN EXPLORACIÓN
DE SEPTIEMBRE A DICIEMBRE DE 2013
(En Dólares Americanos)

ACTIVIDADES TOTAL
Set Oct Nov
y, [SERVICIOS

y [Servicios de Operaciones de Exploración Minera: sozo2s0] amsearo] «ora aso] tor3/aso| 47208500
Geológicos y géctácnicos (Incluye petrográficos, mineragraficos,
hidrológicos. restitución fotogramética, fotografías aéreas, tapo |  2B000| 20000] 28000 000
Servicios geofísicos y geoquimicos (Incluye ensayes) 140.000) 149.000 175000] 175000] 850000
Sémicos de Perforación Diamantina y de Circulación Reversa sooaso] eroasol eroaso| eroaso| 3477500
(Roto Percusiva)

Ensayes de Laboraloro (Análisis de minerales, suelos, agua, o
etc.)

a) [Otros Servteos Vinculos ala Asividad de Exploración aveaso] 1oeaso] tomaso] tomaco| ass0
Senicios de alsjamiento y almentación del personal operativo del] 59 4g9l 29090] — 2900] 29000] 117800
[Titular del Proyecto.

Servicios de inspección, mantenimiento y reparación de
maquinaria y equipo utlizado en las actividades de exploración 24.500 24,500 24.500 24.500 86,000
"Transporte de personal, maquinaria, equipo, materiales y so] iso] 1me00] 17500]  vo000
suministros necesarios para las actividades de exploración y la
Servicios médicos y hospitalarios miooo] 1900] 14000] taco]  s6000
¡Servicios de sistemas e informática 3,500 3,500 3.500 3,500 14,000
¡Servicios de comunicaciones, incluyen comunicación radial,
lteletonía satelital 7,000 7,000 7,000 7,000 28,000
Servicios de seguridad industrial y contraincendios 3,560 2,360 3360 2.360 19,440
Servicios de seguridad y vigilancia de instalaciones y personal 5700 2.100 9.100 8no0] 36400
operativo
Servicios de seguros o
TOTAL
1128610] 110sato] 1,181,810] 1,181,610] 4,639,040

ANEXO Il

reno
Jueves 12 de sesembro de 2013

4 NORMAS LEGALES

502693

$$

e AS
Aprueban lista de bienes y servicios
cuya adquisición otorgará el derecho
de devolución del Impuesto General
a las Ventas e Impuesto de Promoción
Municipal a favor de la empresa
MARCOBRE S.A.C. para el "PROYECTO
MINA JUSTA"

RESOLUCIÓN MINISTERIAL
N* 366-2013-MEM/DM

Lima, 9 de setiembre de 2013
CONSIDERANDO:

Que, mediante Decreto Supremo N* 082-2002-EF se
aprobó el Reglamento de la Ley N* 27623, modificada por
la Ley N* 27662 y ampliada su vigencia por Ley N* 29966,
que dispone la devolución del Impuesto General a las
Ventas e Impuesto de Promoción Municipal a los titulares
de la actividad minera durante la fase de exploración,
mediante Notas de Crédito Negociables, del impuesto
que haya sido trasladado o pagado en las operaciones
de importación y/o adquisición local de bienes, prestación
0 utilización de servicios, y contratos de construcción que
se utilicen directamente en la ejecución de las actividades
de exploración de recursos minerales en el pais durante
la fase de exploración:

Que, en dicho marco el inciso c) del articulo 6 del
citado reglamento estipula que el detalle de la lista de
bienes y servicios de construcción se aprobará mediante
resolución ministerial del Ministerio de Energía y Minas,
previa opinión favorable dei Ministerio de Economía y
Finanzas;

Que, por Decreto Supremo N? 150-2002-EF se aprobó
la lista general de los bienes y servicios cuya adquisición
otorgará el derecho a la devolución definitiva del
Impuesto General a las Ventas e impuesto de Promoción
Municipal.

Que, con Escrito N* 2297571 de 29 de mayo de
2013, la empresa MARCOBRE SA.C., con RU.C. N*
20508972734, solicitó al Ministerio de Energía y Minas la
suscripción de un Contrato de Inversión en Exploración
en la concesión “Target Area 1” que forma parte del
“PROYECTO MINA JUSTA”, conforme a los términos
presentados en dicho documento, adjuntando para ello la
lista de bienes y servicios cuya adquisición le otorgaría
el derecho a la devolución del Impuesto General a las
Ventas e Impuesto de Promoción Municipal, durante la
fase de exploración del mencionado Proyecto:

Que, el Ministerio de Economía y Finanzas mediante
Oficio N* 174-2013-£F/15.01 de 05 de agosto de 2013 e
Informe N* 205-2013-EF/61.01, emitió opinión favorable a
la lista de bienes y servicios presentada por MARCOBRE
S.A.C., considerando que ta lista presentada por la citada
empresa coincide con los bienes y servicios aprobados
por el Decreto Supremo N” 150-2002-EF, adecuada al
Arancel de Aduanas vigente;

Con la opinión favorable de la Dirección General de
Minería del Ministerio de Energía y Minas;

De conformidad con lo dispuesto en el inciso c) del
artículo 6 del Reglamento de la Ley N” 27623, aprobado
por Decreto Supremo N* 082-2002-EF y el artículo 9 del
Reglamento de Organización y Funciones del Ministeno
de Energía y Minas, aprobado por Decreto Supremo N*
031-2007.EM;

SE RESUELVE:

Artículo Único.- Aprobar la lista de bienes y servicios
cuya adquisición otorgará el derecho a la devolución del
Impuesto General a las Ventas e Impuesto de Promoción
Municipal _a favor de la empresa MARCOBRE S.A.C
para el "PROYECTO MINA JUSTA", durante la fase de
exploración en la concesión "Target Area 1", de acuerdo
con el Anexo que forma parte integrante de la presente

resolución
Registrese, comuniquese y publiquese
JORGE MERINO TAFUR
Ministro de Energía y Minas
ANEXO

LISTA DE BIENES Y SERVICIOS QUE TIENEN DERECHO.
ALA DEVOLUCIÓN DEL IGV E IPM

MARCOBRE SAC
1 BIENES
ne] SUBPARTIDA] DESCRIPCION
NACIONAL,

824 9050 00 PREPARACIONES PARA FLUIDOS DE PERFORACIÓN DE]

[POZOS (LODOS?

2 9025906090 [PROTECTORES ANTIRRUIDOS DE MATERIA PLÁSTICA

3 [6401 100000[CALZADO COM PUNTERA MEFÁLICADE PROTECCIÓN

4 |6s06 100000 [CASCOS DE SEGURIDAD

$ (8s17 6290.00 LOS DEMAS APARATOS PARALA RECEPCIÓN CONVERSIÓN)

Y TRANSMISIÓN O REGENERACIÓN DE VOZ, MEGEN 1)

[OTROS DATOS,

bros 21.10 10 CAMIONETAS PICK-UP DE ENCENDIDO POR COMPRESION

[ENSANBLADAS CON PESO TOTAL CON CARGA MANI

[NFERIOR O 1GUAL-44.537 TOIESEL

7 |pos4:2000.00 (NSTRUMENTOS Y APARATOS PARA NAVEGACIÓN BÉRES O)
[ESPACIAL (EXCEPTO LAS SRUJULAS

a lsorasooono|Los DEMÁS INSTRUMENTOS Y
INAYEGACIÓN

9 [9015 2000.00|NwELES

£0|9015.0040.00 NSTRUMENTOS Y APARATOS DE FOTOGRAMETRIE
ELÉCTRICOS O ELECTRÓNICOS

APARATOS — DE|

11(901540:90.00 LOS DEMAS INSTRUMENTOS Y APARATOS  DE|
FOTOGRAMETRÍA — EXCEPTO — ELECTRICOS 0
[ELECTRÓNICOS

12 90151010 00 LOS DEMÁS INSTRUMENTOS Y APARATOS ELÉCTRICOS O

ELECTRÓNICOS EXCEPTO DE FOTOGRAMÉTRIE

1a|90r5 8000 00|.OS DEMÁS INSTRUMENTOS Y APARATOS EXCEPTO

ELÉCTRICOS O ELECTRÓNICOS

1a|9015 9000 00|PARTES Y ACCESORIOS

1s|sczo00 1 oolLos DEMÁS APARATOS RESPIRATORIOS Y MÁSCARAS!
'ANTIGÁS, EXCEPTO LAS MÁSCARAS DE PROTECCIÓN Sia

[MECANISMO NI ELEMENTO FIRANTE AMOVIBLE

ll. SERVICIOS.

3) Servicios de Operaciones de Exploración Minera

- Topográfcos y geosésicos

- GéológcoS y geotécnicos (meluye petrográficos, mneragráfcos.
hirológicos. resiucón [ongraméica, otogradas “aervas
"mecnia de cas)

+ Servicios geofisios y geoquirmos imcluye ersayes)

- Serácios de pertoraoón dlamanna y de Grcuacn reversa 100]
porcusiva)

- Ensayos de lboraloro fandlss de mnerals, Euelos, agua, ec)
b) Otros Servicios Vincutados a las Actividados de
Exploración Minera

- Serio de alojamwento y almentacón del personal coeratwo del
Tiviar del Proyecto

- Serio de asescria, Consuñoria, estados técnicos especies y
avdunas destnados alas acividados de exploración minera

- SONO de IsoeccÓn. mantener yrparación de maquinria
y equipo vtlzado en as acuvdades de exploración muera
Alquier o arendamento financiero de maqurana, venículs y|
equipos necesanos para las actvdades de exploración

Transporte de personal, macumana, equipo, malenales y|
sumwnisros necesarios para las actiadades de exploración y la
construcción de campamentos

+ Servixos Mácicos y esoratanos
Servos relacionados con a prolección ambiental
Semioos de sistemas e nformátca

-Seeacios de Comunicaciones. incluye Comunicación radial

telefonía sataltal
*4 NORMAS LEGALES

ua
Joves 12 de poertir de 2019

502694
| + Semcsos de segundad mdustnal y contramoendios.
- Semzos de segundad y lancia de nstlacones y personal
| pe
: Servicos de seguros.
l Senos de rescato, auxho
986016-1

Designan
Adjunto Especializado en Delitos de
Terrorismo

RESOLUCIÓN SUPREMA
N* 119-2013-JUS

Lima, 11 de setiembre de 2013

VISTO, el Oficio N* 2194-2013 -JUS/CDJE-ST, del
Secretanño Técnico del Consejo de Defensa Jurídica del
Estado;

CONSIDERANDO:

Que, mediante Decreto Legislativo N* 1068, se crea el
Sistema de Defensa Jurídica del Estado con la finalidad
de fortalecer, unificar y modemizar la defensa jurídica del
Estado en el ámbito local, regional, nacional, supranacional
e internacional, en sede judicial, militar, arbitral, Tribunal
Constitucional, órganos administrativos e instancias de
similar naturaleza, arbitrajes y conciliaciones;

Que, el articulo 7* del Decreto Legislativo N* 1068,
establece que es atribución del Consejo de Defensa
Juridica del Estado, entre otras, proponer la designación
de los Procuradores Públicos del Poder Ejecutivo;

Que, el artículo 25% del Decreta Legislativo N*
1068, estipula que ta designación de los Procuradores
Publicos culmina, entre otras razones, por término de la
designación;

Que, médiante Resolución Suprema N* 136-2007.
JUS, de fecha 3 de agosto del año 2007, se designó al
abogado Milko Albesto Ruiz Espinoza, como Procurador
Público Adjunto de la Procuraduria Publica Especializada
para Delitos de Terrorismo del Mmustenio del Interior,

Que, mediante Oficio N* 988-2013-IN/DM del 16 de
agosto del año 2013, el señor Ministro del Interior, somete
a consideración del Consejo la propuesta de designación
del abogado Marco Antonio Asunción Palomino Valencia,
como Procurador Público Adjunto de la Procuraduría
Publica Especializada para Delitos de Terrorismo del
Munisterio del Interior,

Que, conforme al Oficio de visto, el Secretario Técnico
del Consejo de Defensa Jurídica del Estado informa que el
citado Consejo ha propuesto dar término a la designación
del abogado Milko Alberto Ruiz Espinoza, como Procurador
Público Adjunto de la Procuraduria Pública Especializada
para Delitos de Terrorismo del Ministerio del Interior, y que
se designe en su reemplazo al abogado Marco Antonio
Asunción Palomino Valencia, adecuando la nomenclatura
del cargo al de Procurador Publico Adjunto Especializado
en Delitos de Terrorismo, resultando pertinente emitir el
acto correspondiente;

De conformidad con lo dispuesto en el articulo 47” de
la Constitución Política del Perú; la Ley N” 29809, Ley
de Organización y Funciones del Ministerio de Justicia y
Derechos Humanos; el Decreto Legislativo N* 1068 por el
cual se crea el Sistema de Defensa Jurídica del Estado; y,
su Reglamento, aprobado por Decreto Supremo N* 017-
2008-JUS;

Estando a lo acordado;

SE RESUELVE:

Artículo 1%.- Dar por concluida la designación
del abogado Milko Alberto Ruiz Espinoza, como

Procurador Público Adjunto de la Procuraduría Pública
Especializada para Delitos de Terrorismo del Ministerio
del Interior, dándosele las gracias por los servicios
prestados.

Artículo 2%.- Designar al abogado Marco Antonio
Asunción Palomino Valencia como Procurador Público
Adjunto Especializado en Delitos de Terrorismo.

Artículo 3”.- La presente Resolución Suprema será
refrendada por el Presidente del Consejo de Ministros, el
Ministro de Justicia y Derechos Humanos y el Ministro del
Interior.

Registrese, comuníquese y publiquese.

OLLANTA HUMALA TASSO
Presidente Constitucional de la República

JUAN F. JIMÉNEZ MAYOR
Presidente del Consejo de Ministros

WILFREDO PEDRAZA SIERRA
Ministro del interior

DANIEL FIGALLO RIVADENEYRA
Ministro de Justicia y Derechos Humanos

987018-2

o
en ssl
Aceptan renuncia de Jefa de
Comunicaciones de la Oficina de
Comunicación de la Secretaría General
del Ministerio

RESOLUCIÓN MINISTERIAL
N* 202-2013-MIMP

Lima, 11 de setiembre de 2013
CONSIDERANDO:

Que, mediante Resolución Ministeria! Ne 356-2012-
MIMP se designó a la señora Gladys Noemí Bemal
Barzola en el cargo de Jefa de Comunicaciones de
la Oficina de Comunicación de la Secretaría General
del Ministerio de la Mujer y Poblaciones Vulnerables
- MIMP;

Que, la referida funcionaria ha formulado renuncia al
cargo, la que es pertinente aceptar,

De conformidad con lo dispuesto por la Ley Ne 29158
- Ley Orgánica del Poder Ejecutivo: la Ley Ne 27594
- Ley que regula la participación del Poder Ejecutivo en
el nombramiento y designación de funcionarios públicos;
el Decreto Legislativo Ne 1098 -. Decreto Legislativo que
aprueba la ey de Prganización y Funciones del Ministerio
de la Mujer y Poblaciones Vulnerables, y su Reglamento
de Organización É Funciones, aprobado por Decreto
Supremo No 003-2012-MIMP;

SE RESUELVE:

Articulo Único.- Aceptar la renuncia formulada por la
señora GLADYS NOEMÍ BERNAL BARZOLA al cargo de
Jefa de Comunicaciones de la Oficina de Comunicación
de la Secretaria General del Ministeño de la Mujer y
Poblaciones Vulnerables — MIMP, dándosele las gracias
por los servicios prestados

Regístrese, comuniquese y publíquese
ANA JARA VELÁSQUEZ
Minsta de la Mujer y Poblaciones Vulnerables

986931-1

ANEXO Il!

MARCOBRE SAC

CONCESIÓN MINERA

ITEM NOMBRE DE CODIGO UNICO HECTAREAS
CONCESION
!
l
1 TARGET AREA 1 1000048DY01 3969.31
EA

MINISTERIO DE ENERGIA Y MINAS :

Señor Notario:

Sírvase usted extender en su registro de escrituras públicas, una en la que conste la Adenda
del Contrato de Inversión en Exploración que celebran el ESTADO PERUANO, debidaménte
representado por el Director General de Minería, Ingeniero Edgardo Elías Alva Bafón,
identificado con Documento Nacional de Identidad N* 06984888, autorizado por el artículo¡13*
del Reglamento de lá Ley N* 27623 y modificatoria, aprobado por Decreto Supremo N* (82-
2002-EF, con domicilio en Av, Las Artes Sur N” 260, San Borja, Lima, a quien en adelanté se
denominará el ESTADO; y de la otra parte MARCOBRE S.A.C., con Registro Única de
Contribuyente N* 20508972734, inscrita en el asiento ADO001 de la Partida N* 11652150
del Registro de Personas Jurídicas, Zona Registral N” 1X, Sede Lima, de la
Superintendencia Nacional de los Registros Públicos, con domicilio en Calle Dean
Valdivia N* 148, Piso 3, San Isidro, Lima, representada por su Representante Legal sáñor
Alvaro Javier Ossio Guiulfo, identificado con Documento Nacional de Identidad: N*
08275002, cuyos poderes obran inscritos en el asiento C00031 de la referida partida, a
quien en adelante se le denominará “EL INVERSIONISTA”; en los términos y condiciones
siguientes:

PRIMERO.- En la fecha, el ESTADO y el INVERSIONISTA han celebrado la Primera Adenda
val Contrato de Inversión en Exploración celebrado el 18 de setiembre de 2013, al ampard de
lo dispuesto en la Ley N” 27623 y su Reglamento aprobado por el Decreto Supremo N* 482-
2002-EF.

'SEGUNDO.- Por la presente, ambas partes convienen en elevar a escritura pública la Primera
Adenda al contrato antes mencionado, el mismo que se insertará, conjuntamente cop la
Resolución Ministerial N* 046-2012-MEM/DM, publicada en el Diario Oficial Et Peruano icon
fecha 07 de febrero de 2012, que designa al ingeniero Edgardo Elías Alva Bazán cémo
Director General de Minería,

Agregue usted señor notario las demás cláusulas de ley, e inserte los documentos referidof en
la cláusula segunda.

Lima, 27 de febrero de 2014

¡ADO PERUANO ERSIONISTA

Pa

MINISTERIO DE ENERGIA Y MINAS t

PRIMERA ADENDA AL. CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE El.

ESTADO PERUANO Y MARCOBRE $.A.C. ¡
Ed 4

Conste por el presente documento la Primera Adenda al Contrato de Inversi
Exploración que celebran: ll

(1) El Estado Peruano, debidamente representado por el Director General de Mihería
del Ministerio de Energía y Minas, ingeniero Edgardo Elías Alva: Bazán, identificado! con
Documento Nacional de ldentidad-N” 08984888, autorizado por el artículo 13” del Reglamento
de la Ley N* 27623, aprobado por Decreto Supremo N* 082-2002-EF, a quien en adelante se
le denominará “EL ESTADO"; y,

(ii) MARCOBRE $.A.C., con Registro Único de Contribuyente N” 20s089rá73s,
inscrita en el Asiento ADOOO1 de la Partida N* 11652150 del Registro de Personas Jurídicas,
Zona Registral N* IX, Sede Lima, de la Superintendencia Nacional de los Registros Públ
con domicilio en Calle Dean Valdivia N* 148. Piso 3, San Isidro, Lima, representada pér su
Representante Legal señor Álvaro Javier Ossio Guiulfo, identificado con Documento Nadonal
de Identidad N* 08275002, cuyos poderes obran inscritos en el:asiento C00031 de la rida
partida, a quien en adelante se le denominará “EL: INVERSIONISTA”, en los térmirios y
condiciones siguientes:

Al
é
¡
4

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración con fecha 18 de. setiembre de 2013. Por el mérito de dicho contrató EL
INVERSIONISTA se comprometió a ejecutar inversiones en exploración por un monto desUS$
4'639,040.00 (Cuatro Millones Seiscientos Treinta y Nueve Mil Cuarenta y 00/100 lares
Americanos) en el periodo comprendido entre setiembre de 2013 y diciembre de 2013, fn la
concesión minera “TARGET AREA 1” código 1000048DY01.

EL INVERSIONISTA, mediante Escrito N* 2353869 de fecha 26 de diciembre de 301 3,
ha presentado una solicitud de modificación a su Programa de Inversión con la finalidad de
incluir cuatro nuevas concesiones: mineras, incrementar el monto total de la inversión
comprometida y ampliar el periodo de vigencia del programa. E

La Dirección General de Minería por Resolución N” 0007-2014-EM-DGM/CONT, de
fecha 20 de febrero de 2014, basada en el informe N* 124-2014-MEM-DGM/DPM, apr la
modificación del Programa de Inversión en Exploración de MARCOBRE S.A.C., ascendiendo
el nuevo monto de la inversión total a US$ 15'772,283.00 (Quince Millones Seteciéntos
Setenta y Dos Mil Doscientos Ochenta y Tres y 00/100 Dólares Americanos), para el
periodo comprendido entre setiembre de 2013 y diciembre de 2014;,-en tas concesfones
mineras "TARGET AREA 1” código N* 1000048DY01, “RIO 3" código N*-010716595, “RIO 4”
código N* 010716695, *RETOZO-8" código N* 010323793 y “RETOZO-10" código N* 010323b93.

CLÁUSULA SEGUNDA: Modificación del Contrato de Inversión en Exploración.
EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer

párrafo del numeral 3,1 de la Cláusula Tercera, así como el Anexo | y el Anexo lil del Contrato
de inversión en Exploración suscrito con fecha 18 de setiembre de 2013.

Ja

MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la Cláusula 1.1 por un monto de US$ 15'772,283,00 (Quince Millones Setecientos
Setenta y Dos Mil Doscientos Ochenta y Tres y 00/100 Dólares Americanos), para el
periodo comprendido entre setiembre de 2013 y diciembre de 2014.”

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones correspondientes desde setiembre de 2013 hasta diciembre de
2014 ascienden a la suma total de US$ 15'772,283.00 (Quince Millones Setecientos
Setenta y Dos Mil Doscientos Ochenta y Tres y 00/100 Dólares Americanos), el mismaque
se adjunta.

CLÁUSULA QUINTA: Modificación del Anexo Il del Contrato de Inversión en
Exploración.

El Anexo llt del Contrato de Inversión en Exploración se modifica en el sentido. de
aumentar a cinco (5) las concesiones mineras contenidas en el referido Anexo Ili, el mismo
que se adjunta.

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 18 de setiembre de 2013, se mantienen vigentes, en tanto no contradigan lo
dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, alos 27 días del mes de febrero de 2014.

Pa

El SIONISTA

pera IRTE TIE [PER Jara Ja

A
nl E e [roger [ales er | eorezet e 24 ws Joswezos | osvecos . meu oyomordra ey smuojoriado e acjorreg| Y

some 1]

" E] TON EJ ds Sy FR A an E] E a] EZ] 3 mo PA AON a EE] E AUVAALOY

(OHPUIBRUON P SOPJUN SOPSZ ap SEI ua)
PLOT AO TÍSMTNO Y 50% TUENIUIAS 3O
'NOIOWJO 1dXZ N3 SINOISUZANI 20 VAWUDONONO
DS NGOIEVA
1 0x0

ANEXO III

MARCOBRE SAC
CONCESIONES MINERAS :
ITEM NOMBRE DE CODIGO UNICO HECTAREAS
CONCESIÓN :
1 TARGET AREA 1 1000048DY01 3969.31

2 Rio 3 010716595 200

3 Rio 4 010716695 200

4 Retozo-8 010323793 1000
+

5 Retozo-10 010323993 1000

MINISTERIO DE ENERGIA Y MINAS

SEGUNDA ADENDA AL CONTRATO DE INVERSIÓN EN EXPLORACIÓN ENTRE EL
ESTADO PERUANO Y MARCOBRE S.A.C.

Conste por el presente documento la Segunda Adenda al Contrato de Inversión en
Exploración que celebran:

(i) EL ESTADO PERUANO, debidamente representado por el Director General de
Minería (e) del Ministerio de Energía y Minas, señor Elvis Javier Medina Peralta, identificado
con Documento Nacional de Identidad N* 29577825 autorizado por el artículo 13” del
Reglamento de la Ley N* 27623, aprobado por Decreto Supremo N” 082-2002-EF, a quien en
adelante se le denominará "EL ESTADO”, y,

(ti) MARCOBRE S.A.C. identificada con R.U.C. N* 20508972734, con domicilio en
Calle Dean Valdivia N* 148, Piso 3, distrito de San Isidro, Lima, debidamente representada por
su Apoderado el señor EMILIO EDUARDO ALFAGEME RODRÍGUEZ LARRAÍN, identificado
con DNI N* 07808021, según poder inscrito en el Asiento C00031 de la Partida N* 11652150
del Registro de Personas Jurídicas de la Oficina Registral de Lima de la Superintendencia
Nacional de los Registros Públicos - SUNARP, a quien en adelante se le denominará “EL
INVERSIONISTA”. en los términos y condiciones siguientes:

CLÁUSULA PRIMERA: Antecedentes

El ESTADO suscribió con EL INVERSIONISTA un Contrato de Inversión en
Exploración, con fecha 18 de setiembre de 2013. En dicho contrato EL INVERSIONISTA se
comprometió a ejecutar, a partir de la suscripción del mismo, inversiones en exploración en las
concesiones señaladas en la cláusula 1.1. por un monto de US$ 4 639, 040,00 (Cuatro
Millones Seiscientos Treinta y Nueve Mil y Cuarenta con 00/100 Dólares Americanos), para el
periodo comprendido entre los meses de setiembre de 2013 a diciembre de 2013,

Mediante la Primera Adenda al Contrato de Inversión en Exploración, de fecha 27 de
febrero de 2014, EL INVERSIONISTA se comprometió a invertir el monto total de US$ 15
772 283.00 (Quince Millones Setecientos Setenta y Dos Mil Doscientos Ochenta y Tres con
00/100 Dólares Americanos), para el periodo comprendido entre setiembre de 2013 y
diciembre de 2014..

EL INVERSIONISTA, mediante el Escrito N” 2459159 de fecha 22 de diciembre de
2014, ha solicitado la modificación a su Programa de Inversión en Exploración con la finalidad
de extender el plazo del programa desde setiembre de 2013 hasta diciembre de 2015,
modificar la relación de concesiones mineras, haciendo un total de tres (03) derechos mineros
y, respecto de la Lista de Bienes y Servicios aprobada mediante Resolución Ministerial N*
366-2013-MEM-DM esta se mantiene sin modificaciones.

La Dirección General de Minería por Resolución N* 0012-2015-MEM-DGM/CONT, de
fecha 23 de abril de 2015, sustentada en el Informe N* 217-2015-MEM-DGM/DPM aprobó la
modificación del Programa de Inversión en Exploración de MARCOBRE S.A.C. ascendiendo el
nuevo monto de la inversión total a US$ 30'263,734.00 (Treinta Millones Doscientos Sesenta y
Tres Mil Setecientos Treinta y Cuatro con 06/100 Dólares Americanos), para el periodo
comprendido entre setiembre de 2013 y diciembre de 2015 y, modificar la Relación de
Concesiones Mineras correspondiente al Anexo III en el sentido de considerar tres (03)
concesiones mineras.
MINISTERIO DE ENERGIA Y MINAS

CLÁUSULA SEGUNDA: Modificación de! Contrato de Inversión en Exploración.

EL ESTADO y EL INVERSIONISTA acuerdan expresamente modificar el primer
párrafo del numeral 3.1 de la Cláusula Tercera, así como el Anexo | y el Anexo lIl del Contrato
de Inversión en Exploración suscrito con fecha 18 de setiembre de 2013, que fuera modificado
por la Primera Adenda de fecha 27 de febrero de 2014.

CLÁUSULA TERCERA: Modificación del primer párrafo del numeral 3.1 de la
Cláusula Tercera del Contrato de Inversión en Exploración.

El primer párrafo del numeral 3.1 de la Cláusula Tercera del Contrato de Inversión en
Exploración quedará redactado en los siguientes términos:

“Por medio del presente contrato, EL INVERSIONISTA se compromete a ejecutar, a
partir de la suscripción del mismo, inversiones en exploración en las concesiones señaladas
en la Cláusula 1.1 por un monto de US$ 30'263,734.00 (Treinta Millones Doscientos Sesenta y
Tres Mil Setecientos Treinta y Cuatro con 00/100 Dólares Americanos), para el periodo
comprendido entre setiembre de 2013 y diciembre de 2015."

CLÁUSULA CUARTA: Modificación del Anexo | del Contrato de inversión en
Exploración.

El Anexo | del Contrato de Inversión en Exploración se modifica en el sentido de
considerar que las inversiones correspondientes para el periodo comprendido entre setiembre
de 2013 hasta diciembre de 2015 ascienden a la suma total de US$ 30'263,734.00 (Treinta
Millones Doscientos Sesenta y Tres Mil Setecientos Treinta y Cuatro con 00/100 Dólares
Americanos), el mismo que se adjunta.

CLÁUSULA QUINTA: Modificación del Anexo | del Contrato de Inversión en
Exploración.

El Anexo Ill del Contrato de Inversión en Exploración se modifica en el sentido de
considerar tres (03) concesiones mineras contenidas en el referido Anexo lil, el mismo que se
aajunta.

CLÁUSULA SEXTA: Salvaguarda

Las partes acuerdan que todas las cláusulas del Contrato de Inversión en Exploración
suscrito con fecha 18 de setiembre de 2013 y, modificado por la Primera Adenda al Contrato
de Inversión en Exploración de fecha 27 de febrero de 2014, se mantienen vigentes, en tanto
no contradigan lo dispuesto en la presente adenda.

En señal de conformidad, las partes suscriben el presente documento en tres copias
de igual tenor, en Lima, a los 13 días del mes de mayo de 2015.

ESTADO SIONISTA
ANEXO 1
MARCOBRE S.A.C.
CRONOGRAMA DE INVERSIONES EN EXPLORACIÓN

CORRESPONDIENTE A LOS MESES DE SETIEMBRE DE 2013 A DICIEMBRE 2015

(En Dólares Americanos)

TOTAL
2019-2014.
E | 2015
1-servIcIOS n
os de Operaciones de Exploración Minera: -
[01.01.01 topográficos y geodésicos o o o o A 10703 | asoo3| 1o7o3| so7os| to7o3| eezo3| 10.706| 10,704 o o] ome] ems 185,062 ose] irme] omme| 31016 o] 19680 o| 13680 ol 13680 o| 25680] 138.000 318,152
[Servicios geológico y geotécnicos (incluye petrográficos
ráficos,idrlégicos, e o
jor.o1.00z — |totogarts aéreas, mecánica de rocas) 14000] za0o0| 2e000| zepoo| osooo| zoo7e0| 30647 | seoo7| 107/05] sor2r] 13100] s20es | srooo2) 13.002 | 116020) 1207006| 150072 | 1008:007| 105.001 | 196.00) 116.000) 110:00| 12000) 12080] 122000| 12.000] 122000] 124500] 11asool 16/00) 1470541] 3377508
jo1.o1.003 [Servicio geofisics y geoquímicos (Incluye ensayos) 160500 | 140000] 175000 176000] esoo] i7so0| 26260| am7s0] 4orso| «0750 o o o ol vamos] ea] sesso| ameno] tensos] 17ioo4] 27200] 35200] orooz| 122mo| s2sos| ssso0[ tosa1s[ soso] eo1ss| s3s00| 1008176| — 206950
¡Servicio de peroracióndiamantina y de circulación reversa
jor.o1.004 [toto percusia) see 2s0| eroaso| eroaso| sroaso| 3W7ro0| z16:52| e0s00| esssso| erssoo| esoroo| esesor| 470.31 | 232081 ol soo7e2| e1.5ós | ses160| 700104] «o2217| <08.000| 60.320 | s1ó.000 | asezos | 67180] 575206| 200587] raz3or| 714014] om27o2| 202000| 0187417) 10703571
Ensayos de Laboratoño (andis de mincrale, Suelos, agua
jor.o1.o07 [eto o o o o ol ooasr| i26000| +is20| 120000) 12esor] 126000] s4.000| 19,00 ol zasó] soore| 20302] emoo2|  a0aos o o o o o o o o o o ol so404] oz

B) Otros servicios vinculados aa Actividad de
Exploración Minera.

¡Servicio de Alojamiento y alimentación del personal

jo1.02.001 [operativo del proyecto zoso0| zoo] zomo0| 2emo0| wzsoo| arsool s1soo| arsoo] roo] s1soo| arso0| arsoo| amoo] 1.500 203] 3osor] somo]  arezto] 26000| 2050] cose] oran] osos] 2eses| sosee| 31zes| osoeo| 325] osos] 2oses| arsoÓ| orar
[Servicio de asesoría, consultoría, estudis tecnicos

os y auditorias destinados alas actividades de

[01.02.02 jon Minera o o o o ol toosso| 104760] 12092] eszs8| aso) tesm| vesrl room] 7e9m o o ol vosasa] 1200] ess] 27200] 28080] 17e00] tano] a7so0| 1esso| m2] «szoo] 17soo[ arsoo] 280400] — 10755
de inspección, mantenimiento y reparación de
[maquinaria y equipo necesaro para las actividades de
lor.ozoos —— [exploración Minera z4so0| zesoo| 24500] 24soo| ómo00| 25240| 28770] 25064] 30000] 20307| so7so| 101s0| 10762| 7,60 o o o] aoo262] 200] 2so0| 2so0| 200] zoo] aso] amoo] 2so0| 200] 2soo 2ao0] 2s00] 25800) 206062
'hiquier o arendamiento Inanciero de maquinaria,
er para las actividades de
[91.02.005 o o o o ol teo] 1zo00| +2owo| i2000| 12000] +2000| 12000] i2000| 12000] 77024 | orzs6| oroor]  3rezor| 100.513) 127.058 e] tea oro] s7sco] tazeor] 1301si] osa7i] toso01] 1022812] 997079
"Transporte personal, maquinaria, equipo, matenales y .
suministros para las actvidados de exploración yla
lo1.ozoos [construcción de campamentos amsoo| imsoo| 17500 zeo00| 2ew00] 2em00| 2mow0| 25000] 2so00| zwo00| 2e000| 2e000| 4248] 2012] seme] atgase] esoo] 10761] 20sm] a7m] amoso| 1sama] 25081] 13008] 26100] sosee| an«os| 1omo0| ars2o0|  7o3se
lor.ozoo7 [Servicios Médicos y Hospitalarios 14000] 14oo0| 14000 10500 | sosoo| toso0| tosoo| tosool iosoo| tosoo| tosoo| 1oso0] o22| 11.000) 2rasr]  1azos2| 1orro| 10s500| 10122 | amor 2ro24] tesó0| 2027) 20012] 20072 20152] 1os1| 206800] a6ss7

or.ozoos [Servicios relacionados con la protección ambiental o o o

p1.02.009 [Servicio de sistemas e informática 3,500. 3,500. 3.500 o o o o o o 1 o o o 0 o o o 1 o o o o 1] o 9 0 o 1 0 14,000

El [Servicio de comunicaciones, incluyen comunicación radial,

hrozoro — [iron srta 1000] ol 100 elo de

1020 — [sento de Segura nta! ycomancendes 3000] 3:00] 3:00 AA Al
Sence Segura y Vance Isaacenes y -

oro2o  [senenaerentvo sil omol omo PA PAN

ANEXO lll

MARCOBRE S.A.C.

RELACIÓN DE CONCESIONES MINERAS

Concesión Minera

* Partidi
1__ [Target Area 1 1000048DY01 11668149 3,969.31
2 Rio 3 0-10716595 11562036 200.00
3 [Miramar 18 0-10122001 11562869 100.00;

